Citation Nr: 0517163	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  03-00 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is eligible for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The veteran had active military service from February 1941 to 
October 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma (RO).  The appellant is the 
veteran's son.  The veteran died in March 1970.  

By an October 2004 action, the Board remanded this case for 
additional development.


FINDINGS OF FACT

1.  The appellant is the veteran's son, and his date of birth 
is October [redacted], 1959.  

2.  In an April 1955 rating action, the RO awarded the 
veteran a 100 percent disability rating for his service-
connected psychiatric disability, effective from December 14, 
1953.  The veteran died in March 1970.  

3.  The appellant's delimiting date (ending date) for the 
receipt of educational assistance benefits was October [redacted], 
1985.  

4.  In January 2001, the RO received the appellant's 
Application for Survivors' and Dependents' Educational 
Assistance.  

5.  The appellant's period of eligibility for educational 
assistance benefits expired prior to the submission of his 
claim.  


CONCLUSION OF LAW

The criteria for educational assistance benefits pursuant to 
Chapter 35, Title 38, United States Code have not been met.  
38 U.S.C.A. § 3512 (West 2002); 38 C.F.R. §§ 21.3040, 21.3041 
(2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA have also been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA redefines VA's 
duty to assist and enhances the duty to notify claimants 
about information and evidence necessary to substantiate a 
claim.  The VCAA also eliminates the requirement that a claim 
be well grounded.

This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  The United States Court of 
Appeals for Veterans Claims (Court) recently held that VA's 
duties to notify and assist contained in the VCAA are not 
applicable to cases involving the waiver of recovery of 
overpayment claims because the notice and duty to assist 
requirements are found in Chapter 53 rather than Chapter 51 
of Title 38 of the United States Code.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  It follows that 
because the statute at issue in this matter is found in 
Chapter 35 rather than in Chapter 51, VA's duties to notify 
and assist contained in the VCAA are not applicable to this 
claim.  Id.

The pertinent facts of this case are not in dispute.  The 
appellant is the veteran's son, and his date of birth is 
October [redacted], 1959.

By an April 1955 rating action, the RO awarded the veteran a 
100 percent disability rating for his service-connected 
psychiatric disability, effective from December 14, 1953.  
The veteran died in March 1970.  

In January 2001, the RO received the appellant's claim for 
Chapter 35 education benefits.  

For the purposes of dependents' educational assistance under 
38 U.S.C. Chapter 35 a child, spouse or surviving spouse of a 
veteran or serviceperson will have basic eligibility if the 
veteran: (1) Was discharged from service under conditions 
other than dishonorable, or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2004). 

In light of the above, the Board does not dispute that the 
appellant is the veteran's son, and that a permanent total 
service-connected disability was in existence at the date of 
the veteran's death.  Therefore, the appellant meets the 
basic eligibility requirements for the potential award of 
educational assistance benefits under Chapter 35.  However, 
even though basic eligibility is shown, the appellant is 
still required to meet certain requirements pertaining to his 
age.  Information in the veteran's claims file, which was 
associated with the appellant's education file, reflects that 
the appellant was born on October [redacted], 1959.  The eligibility 
criteria for a child of a veteran are set out in 38 U.S.C.A. 
§ 3512, 38 C.F.R. §§ 21.3040, and 21.3041.  Ordinarily, a 
child's period of eligibility for educational assistance 
under Chapter 35 ends on the child's 26th birthday.  
38 U.S.C.A. § 3512(a).  

In this case, the appellant is not entitled to the receipt of 
Chapter 35 educational assistance benefits because his 
delimiting date for the receipt of these benefits has 
expired, and there is no other avenue now available to extend 
his benefits period.  In this regard, the appellant's claim 
for Chapter 35 educational assistance benefits was originally 
received at the RO in January 2001, and there is no evidence 
of record of any claim filed prior to that time.  Because the 
appellant was 41 years of age when he filed his claim, 
pursuant to the provisions of 38 C.F.R. § 21.3041(d), his 
eligibility for Chapter 35 benefits had terminated by that 
time.  

The basic ending date for eligibility for educational 
assistance benefits is usually the eligible person's 26th 
birthday.  38 C.F.R. § 21.3041(c).  The appellant's 26th 
birthday was October [redacted], 1985, and so that became his 
delimiting date for his eligibility for educational 
assistance benefits under Chapter 35.  

The Board recognizes the appellant's contention that he 
should receive retroactive VA education benefits.  
Specifically, the appellant maintains that he should have 
been issued VA education benefits while he was a graduate 
student, from ages 21 to 24.  In a letter from the appellant 
to the RO, dated in January 2002, the appellant stated that 
he had attended Nebraska Wesleyan University as an 
undergraduate student, from August 1977 to May 1981.  The 
appellant noted that he had received an undergraduate degree 
in Sociology/Social Work upon his graduation from Nebraska 
Wesleyan University.  He indicated that while he was a 
student at Nebraska Wesleyan University, he had received VA 
"education" benefits because his late father had been 
declared medically disabled upon his discharge from the Army.  
According to the appellant, after graduating from Nebraska 
Wesleyan University, he was accepted into the City Planning 
Program at the University of Nebraska.  The appellant 
reported that he had attended the University of Nebraska as a 
graduate student, from August 1981 to May 1982.  He stated 
that during that period of time, his VA "education" 
benefits were "cut off without any explanation."  The 
appellant indicated that he had assumed that since he was 
continuing his education without any breaks, he would have 
continued to have received benefits.  According to the 
appellant, he left the University of Nebraska after one year 
and transferred to Howard University in Washington, D.C.  The 
appellant noted that he had attended Howard University from 
August 1982 to May 1984, and that he had graduated with a 
Masters in City Planning.

As stated above, the appellant maintains that while he 
attended Nebraska Wesleyan University, from August 1977 to 
May 1981, he had received VA "educational" assistance 
benefits.  However, upon a review of the veteran's claims 
file which was associated with the appellant's education 
file, there is no evidence of record showing that the 
appellant has ever been granted Chapter 35 educational 
assistance benefits.  In this regard, the evidence of record 
reflects that after the veteran died in March 1970, although 
death pension benefits were granted for the appellant as the 
veteran's minor child, effective from March 1970, there is no 
evidence that Chapter 35 educational assistance benefits were 
granted.  The evidence of record shows that the appellant 
received death pension benefits through age 18 and thereafter 
based on proof of continuing school attendance.  See 
38 C.F.R. § 3.57(a) (2004) (to be entitled to death pension, 
a child of the veteran must be unmarried and under the age of 
18; or, before reaching the age of 18 years, became 
permanently incapable of self-support; or be unmarried, under 
23, and attending school).  Specifically, after the appellant 
turned 18, his death pension benefits were premised on his 
school attendance and the RO received certifications of 
school attendance, including certifications from Nebraska 
Wesleyan University, dated in September 1978 and September 
1979.  Thus, in light of the above, although there is 
evidence of record showing that the appellant was granted 
death pension benefits during the period in question, there 
is no evidence of record showing that the appellant was 
granted Chapter 35 educational assistance benefits; the 
appellant's claim for Chapter 35 educational assistance 
benefits was originally received at the RO in January 2001, 
and there is no evidence of record of any claim filed or 
issuance of education benefits prior to that time.    

In a September 1999 rating action, the RO granted the 
veteran's surviving spouse's claim for Dependence and 
Indemnity (DIC) compensation benefits pursuant to 38 U.S.C.A. 
§ 1318 (West 2002).  Ultimately, as per a June 2001 Board 
decision, an effective date of October 1, 1978, was 
established for DIC.  In addition, by the September 1999 
rating action, the RO also established basic eligibility for 
Chapter 35 educational benefits, effective from April 15, 
1999.  In a letter from the RO to the veteran's surviving 
spouse, dated in September 1999, the surviving spouse was 
told that in order to make a claim for Dependents' 
Educational Assistance under Chapter 35, the enclosed 
"Application for Survivors' and Dependents' Educational 
Assistance" had to be completed and returned.  Thus, in 
light of the above, while the evidence of record shows that 
basic eligibility for Chapter 35 educational benefits was 
established for the veteran's surviving spouse, effective 
from April 15, 1999, there is no evidence of record showing 
that the appellant has been granted Chapter 35 educational 
assistance benefits.  In January 2001, the RO received the 
appellant's original claim for Chapter 35 education benefits.  
However, as previously stated, because the appellant was 41 
years of age when he filed his claim, pursuant to the 
provisions of 38 C.F.R. § 21.3041, his eligibility for 
Chapter 35 benefits had terminated by that time.

A modification of the eligibility period may be granted under 
certain circumstances specified in 38 C.F.R. § 21.3041(d).  
In such cases, the basic ending date for eligibility will be 
the child's 26th birthday or 8 years from the date of the 
relevant occurrence, whichever is later.  However, in no case 
will the modified ending date extend beyond the eligible 
person's 31st birthday.  38 C.F.R. § 21.3041(d).  The Board 
also notes that an extension to the ending date may be made 
where there has been suspension of the program due to 
conditions determined by the VA to have been beyond the 
person's control.  However, the extension is only for the 
length of the period of suspension, and not beyond age 31.  
38 C.F.R. § 21.3041(e).  A provision contained in 38 U.S.C.A. 
§ 3512(b)(2), which provides for extension of the delimiting 
date where a person is prevented from initiating or 
completing such person's chosen program within such period 
because of physical or mental disability, pertains to claims 
by spouses but does not apply to a claim by a child.  38 
U.S.C.A. §§ 3501(a)(1)(B)-(D), 3512(b)(2).

The Board observes that in January 2001, on the date the 
appellant first applied for educational assistance benefits, 
the appellant had already exceeded his 31st birthday.  His 
age was 41 years.  As there is no provision allowing for a 
delimiting period to be modified or extended beyond a child's 
31st birthday, the appellant's claim must be denied.  38 
U.S.C.A. § 3512; 38 C.F.R. § 21.3041(d), (e).

The Board acknowledges the arguments advanced by the 
appellant; however, the legal criteria governing eligibility 
requirements for Chapter 35 educational assistance are clear 
and specific.  Based on the foregoing, the Board finds that 
there is simply no legal basis to find the appellant eligible 
for educational assistance benefits under Chapter 35.  As the 
disposition of this claim is based on the law, and not on the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).        


ORDER

The claim for Chapter 35 educational assistance benefits is 
denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


